DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 38-60 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 38, 48, and 56, the closest reference to Sierra et al. (Pub No. 20150180193) disclose the Picosecond Laser Apparatus and Methods for Treating Target Tissues with Same. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 38, 48, and 56.
Regarding claim 38,
None of the cited prior arts discloses the claimed method of independent claim 38, in particular having the method of “directing the photomechanically disruptive treatment beam to one or more regions of the target tissue comprising wrinkles: photomechanically disrupting the one or more regions of the target tissue comprising wrinkles: and evening out a surface of the target tissue comprising wrinkles in response to photomechanically disrupting the one or more regions of target tissue”.
Regarding claim 48,
None of the cited prior arts discloses the claimed method of independent claim 48, in particular having the method of “directing the photomechanically disruptive treatment beam to one or more depressions of the target tissue, wherein the one or 
Regarding claim 56,
None of the cited prior arts discloses the claimed method of independent claim 56, in particular having the method of “directing the photomechanically disruptive treatment beam to one or more regions of the target tissue comprising striae, wherein the target tissue comprises a striae that is visible prior to treatment; and  Preliminary Amendment Attorney Docket No. CYN-0300US3 Page 6 of 7 decreasing visible appearance of the striae in response to the photomechanically disruptive treatment beam”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JESSICA MANNO, can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/KINAM PARK/Primary Examiner, Art Unit 2828